Citation Nr: 0325094	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for status post 
meningococcal meningitis.

2.	Entitlement to service connection for spinal spondylosis

3.	Entitlement to service connection for a bone and joint 
disability.

4.	Entitlement to service connection for major depression.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
September 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The record reveals that the veteran has been awarded Social 
Security disability benefits effective February 1995.  It is 
not clear that all records related to the claim for Social 
Security benefits have been associated with the claims 
folder.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA, or Social Security 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).  Therefore, the RO must 
obtain all available records relating to the veteran's claim 
for Social Security disability benefits.

The Board also finds that additional examinations are 
required.  While opinions from a private psychiatrist and 
private neurologist suggest that the veteran has residuals of 
meningococcal meningitis, including spinal spondylosis and 
depression, work-ups by VA physicians have concluded 
otherwise.  It is not clear from the record that the VA 
physicians were specialists in the fields of neurology and 
psychiatry.  The Board finds that the veteran should be 
afforded additional examinations by certified specialists to 
determine the existence and etiology of residuals of 
meningococcal meningitis, spinal spondylosis, and major 
depression, and to offer opinions as to the relationship 
between these disabilities, if found, and service or other 
service-connected disabilities.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	Request the following records 
concerning the veteran from the Social 
Security Administration: All records 
related to the veteran's claim for 
Social Security benefits including all 
medical records and copies of all 
decisions or adjudications.

2.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded an examination by a board 
certified neurologist who has not 
previously examined him, if possible, 
to determine the nature and diagnosis 
of any residuals of meningococcal 
meningitis.  The claims folder should 
be made available to the examiner for 
review before examination.  The 
examiner should conduct all appropriate 
testing.  The examiner is to determine 
whether the veteran has any chronic 
residuals of the meningococcal 
meningitis that was incurred in 
service.  If spinal spondylosis is 
found, the examiner is requested to 
offer an opinion as to whether it is 
more likely, less likely, or as likely 
as not that the disability is a 
residual of the meningococcal 
meningitis.  The examiner should 
provide a complete rationale for any 
opinion offered.  The examiner should 
reconcile any diagnosis and opinion 
with the February 2000 report from Dr. 
J.A. Ramirez Vincenty and the report of 
VA examinations in November 1997 and 
July 2000.  The examiner should 
reconcile these opinions when 
determining if the veteran does, in 
fact, suffer from any current residuals 
of meningococcal meningitis.  

3.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded an examination by a board 
certified psychiatrist who has not 
previously examined the veteran, if 
available, to determine whether the 
veteran suffers from a chronic 
psychiatric disability that is related 
to service.  If a psychiatric 
disability is found, the examiner is 
requested to provide an opinion was to 
whether it is more likely, less likely, 
or as likely as not that the veteran's 
psychiatric disability was caused or 
aggravated by service.  The examiner 
should provide a complete rationale for 
any opinion offered.  When offering the 
diagnosis and opinion the examiner 
should specifically refer to the 
records from Dr. Rios dated in October 
1986, Dr. Davis dated February 2000, 
and the November 1997 and July 2000 VA 
examination reports.  The examiner 
should reconcile these opinions when 
determining if the veteran does, in 
fact, suffer from depression or any 
other psychiatric disability that is 
linked to service.  The RO should 
include in the file a copy of the 
notice to the veteran scheduling the 
examination, and if the veteran does 
not appear for the examination, that 
fact should be noted in the claims 
folder.

4.	Thereafter, the RO should readjudicate 
this claim, including reviewing the 
records from the Social Security 
Administration, and the results of the 
examinations conducted pursuant to this 
remand.  If any of the benefits sought 
on appeal remain denied, the appellant 
and the appellant's representative 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




